     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of May 1, 2009 (the “Effective Date”), is entered into by and between Revlon
Consumer Products Corporation, a Delaware corporation (“RCPC” and, together with
its parent Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and
Chris Elshaw (the “Executive”).
R E C I T A L S
     WHEREAS, RCPC wishes to continue to employ the Executive and the Executive
wishes to accept continued employment with the Company on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, RCPC and the Executive hereby agree as follows:
     1. Employment, Duties and Acceptance.
          1.1 Employment, Duties. RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render exclusive and full-time services to the
Company. The Executive’s title shall be Executive Vice President and Chief
Operating Officer of Revlon and RCPC, responsible for overseeing the operating
results of the Company’s U.S. Region and each of the Company’s international
regions, including Asia Pacific, Latin America and Europe. The Executive shall
report to the Chief Executive Officer of Revlon or his or her designee. The
Executive shall be a member of RCPC’s Operating Committee, as may be in effect
from time to time, and shall continue to serve on such Committee at RCPC’s
discretion.
          1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, to devote the Executive’s entire business time, energy and skill to
such employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.
          1.3 Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the office of RCPC in the New York City
metropolitan area, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company.
          1.4 Performance Warranty. As an inducement for RCPC to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits the
Executive in any way from entering into and fully performing the Executive’s
obligations under this Agreement and any duties and responsibilities that may be
assigned to the Executive hereunder.
     2. Term of Employment; Certain Post-Term Benefits.
          2.1 The Term. The Term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and shall end
twenty-four (24) months after RCPC provides to the Executive notice of
non-renewal, unless sooner terminated pursuant to Section 4. During any period
that the Executive’s employment shall continue following the end of the Term,
the Executive shall be deemed an employee at will, provided, however, that the
Executive shall be eligible for severance on the terms and subject to the
conditions of the Revlon Executive Severance Pay Plan, as in effect from time to
time, or such plan or plans, if any as may succeed it (the “Executive Severance
Plan”), provided,

 



--------------------------------------------------------------------------------



 



further, that the severance continuation payable to the Executive under the
Executive Severance Plan shall be not less than a total of 24 months, subject to
the terms and conditions of such plan.
          2.2 Curtailment of Term. The Term shall end earlier than the date
provided in Section 2.1, if sooner terminated pursuant to Section 4. RCPC shall
have the right to give written notice of termination of the Term for any reason,
at any time, and any such notice shall not be deemed a breach of this Agreement.
     3. Compensation; Benefits.
          3.1 Salary. RCPC agrees to pay the Executive during the Term a base
salary in accordance with RCPC’s normal payroll practices, at the annual rate of
not less than $700,000 (the “Base Salary”). All payments of Base Salary or other
compensation hereunder shall be less such deductions or withholdings as are
required by applicable law and regulations. The Executive will be considered for
merit increases in connection with the Executive’s performance evaluations,
which are performed in accordance with RCPC’s salary administration policies and
procedures. In the event that RCPC, in its sole discretion, from time to time
determines to increase the Base Salary, such increased amount shall, from and
after the effective date of the increase, constitute “Base Salary” for purposes
of this Agreement.
          3.2 Bonus. The Executive shall be eligible to participate in the
Revlon Executive Bonus Plan as in effect from time to time, or such plan or
plans, if any, as may succeed it (the “Bonus Plan”) with maximum bonus
eligibility of 100% of Base Salary for significantly over-achieving performance
objectives set by the Compensation Committee or its designee and target bonus
eligibility of 75% of Base Salary for achieving performance objectives set by
the Compensation Committee or its designee, subject to the terms and conditions
of such Bonus Plan. In the event that the Executive’s employment shall terminate
pursuant to Section 4.4, the Executive’s bonus with respect to the year during
which such termination occurs shall be prorated for the actual number of days of
active employment during such year and such bonus as prorated shall be payable
(i) if and to the extent bonuses are payable to executives under the Bonus Plan
for that year based upon achievement of the objectives set for that year and not
including any discretionary bonus amounts which may otherwise be payable to
other executives despite non-achievement of bonus objectives for such year and
(ii) on the date bonuses would otherwise be payable to executives under the
Bonus Plan. Notwithstanding anything herein or contained in the Bonus Plan to
the contrary, in the event that the Executive’s employment shall terminate
pursuant to Section 4.4 during any year, the Executive shall be entitled to
receive the Executive’s bonus (if not already paid) with respect to the calendar
year immediately preceding the year of termination (if bonuses with respect to
such year are payable to other executives based upon achievement of bonus
objectives and not based upon discretionary amounts which may be paid to other
executives despite non-achievement of bonus objectives) as and when such bonuses
would otherwise be payable to executives under the Bonus Plan, despite the fact
that Executive may not be actively employed on such date of payment.
          3.3 Stock-Based Compensation. Subject to the Executive’s continued
employment, the Executive shall be eligible for recommendation to the
Compensation Committee or other committee of the Board administering the Third
Amended and Restated Revlon, Inc. Stock Plan or any plan that may replace it, as
from time to time in effect, to receive an award of stock options, restricted
shares or other awards during the Term, at levels, on terms, and at such times
as are generally applicable to other senior executives of the Executive’s level,
in accordance with the Company’s long-term stock incentive program as in effect
from time to time, provided that the Executive must be actively employed on the
date of such grant.
          3.4 Business Expenses. RCPC shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the

Page 2 of 15



--------------------------------------------------------------------------------



 



Executive’s services under this Agreement, subject to and in accordance with the
Revlon Travel and Entertainment Policy as in effect from time to time, or such
policy or policies, if any, as may succeed it.
          3.5 Vacation. During each calendar year of the Term, the Executive
shall be entitled to a vacation period or periods in accordance with the
vacation policy of RCPC as in effect from time to time, but not less than four
weeks for a full calendar year, plus an additional week of paid “home leave” (as
described in Section 3.8).
          3.6 Fringe Benefits. During the Term, the Executive shall be entitled
to participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of RCPC as from time to time in effect (or their
successors) generally made available to other executives of the Executive’s
level and in such other plans and programs and in such perquisites, as from time
to time in effect, as may be generally made available to senior executives of
RCPC of the Executive’s level generally in the U.S. Further, during the Term,
the Executive will be eligible (a) to participate in Revlon’s Executive
Financial Counseling and Tax Preparation Program, as from time to time in
effect, and (b) to receive a car allowance at the rate of $15,000 per annum
before taxes, under the car allowance program as in effect from time to time.
The Executive acknowledges that, except for rights under the Company’s U.K.
benefit plans vested prior to the Effective Date in connection with his former
assignments, he will no longer participate in any U.K. benefits plans during the
Term.
          3.7 Internal Revenue Code Section 409A. Section 409A of the Code (as
defined below) and/or its related rules and regulations (“Section 409A”),
imposes additional taxes and interest on compensation or benefits deferred under
certain “nonqualified deferred compensation plans” (as defined under the Code).
These plans may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements. The
Company reserves the right to provide compensation or benefits under any such
plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions.
Specifically, and without limitation of the previous sentence, if the Executive
is a “specified employee,” as such term is defined under Section 409A (generally
one of the Company’s top 50 highest paid officers), to the extent required under
Section 409A, the Company will not make any payments to the Executive under this
Agreement upon a “separation of service,” as such term is defined under
Section 409A, until six months after the Executive’s date of separation from
service or, if earlier, the date of the Executive’s death. Upon expiration of
the six-month period, or, if earlier, the date of the Executive’s death, the
Company shall make a payment to the Executive (or his beneficiary or estate, if
applicable) equal to the sum of all payments that would have been paid to the
Executive from the date of separation from service had the Executive not been a
“specified employee” through the end of the six month period, and thereafter the
Company will make all the payments at the times specified in this Agreement or
applicable policy as the case may be. In addition, the Company and the Executive
agree that, for purposes of this Agreement, termination of employment (or any
variation thereof) will satisfy all of the requirements of “separation from
service” as defined under Section 409A. For purposes of this Agreement, the
right to a series of installment payments, such as salary continuation or
severance payments, shall be treated as the right to a series of separate
payments and shall not be treated as a right to a single payment. For purposes
of this Agreement, the term “Code” shall mean the Internal Revenue Code of 1986,
as amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.
          3.8 Certain Other Benefits.

Page 3 of 15



--------------------------------------------------------------------------------



 



               (a) Housing Allowance. From the Effective Date through the
earlier of December 31, 2012 or the termination of the Term or the Executive’s
employment hereunder, RCPC will provide the Executive with an annual housing
rental allowance, paid monthly, in the annual gross amount of $150,000. RCPC
shall also pay or reimburse the Executive for any and all local housing lease
termination costs owed by the Executive, as lessee, in the event the Executive
is terminated by RCPC under Section 4.4 prior to December 31, 2012 and provides
RCPC with written notice of lease termination within 60 days of the termination
date.
               (b) Home Leave; Tax Services.
                    (i) During each calendar year during the Term, the Executive
will be entitled to one week of “home leave” (with round trip business class air
fare between the U.S. and the U.K. to be reimbursed by RCPC in accordance with
and subject to its expense reimbursement policy) to address personal issues and
to visit with family and friends. This week of home leave shall be supplemental
to the Executive’s standard vacation time to which the Executive may be entitled
under RCPC’s vacation policy, as in effect from time to time (or any successor
policy).
                    (ii) RCPC shall make available to the Executive, at RCPC’s
cost, a tax accounting firm or consultant (e.g., Ernst & Young or such other tax
advisor as RCPC may from time to time designate) (the “Service Provider”) to
prepare all required individual income tax returns, whether individual or joint,
reporting Company-related income for the Executive for both the U.K. and the
U.S. for each tax year during the Term. Any Service Provider shall provide
necessary assistance to the extent required by taxing authorities in the U.S. or
U.K. for returns prepared by them under this subsection.
                    (iii) RCPC shall pay the fees and expenses necessary to
secure for the Executive appropriate visas for the period of the Term, to permit
the engagement contemplated hereby.
               (c) Repatriation. In the event RCPC terminates the Term, other
than for Cause, under Section 4.4, or the Term expires following notice of
non-renewal, as the case may be, upon the Executive’s request, RCPC shall
reimburse the Executive for the reasonable, actual and documented moving
expenses actually incurred by the Executive to relocate himself and his personal
possessions from his then current primary residence in the U.S. back to the
U.K., including one-way business class airfare.
     4. Termination.
          4.1 Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, other
than (i) for accrued, but unpaid, Base Salary as of such date and (ii) pursuant
to any life insurance provided under Section 3.6.
          4.2 Disability. If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive is unable to perform the Executive’s services hereunder for (i) a
period of six consecutive months or (ii) shorter periods aggregating six months
during any twelve month period, RCPC may at any time after the last day of the
six consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder.
          4.3 Termination by RCPC for Cause. RCPC may at any time by written
notice to the Executive terminate the Term for “Cause” and, upon such
termination, the Executive shall be entitled to receive no further amounts or
benefits hereunder, except for accrued, but unpaid, salary as of such date

Page 4 of 15



--------------------------------------------------------------------------------



 



and as required by law. As used herein, the term “Cause” shall mean (a) gross
neglect by the Executive of the Executive’s duties hereunder, (b) conviction of
the Executive of any felony, conviction of the Executive of any lesser crime or
offense involving the property of the Company or any of its affiliates,
(c) misconduct by the Executive in connection with the performance of the
Executive’s duties hereunder or other breach by the Executive of this Agreement
(specifically including, without limitation, Section 1.2 and Section 1.4),
(d) any breach of the Revlon Code of Business Conduct or the Employee’s
Agreement as to Confidentiality and Non-Competition, or (e) any other conduct on
the part of the Executive which would make the Executive’s continued employment
by the Company prejudicial to the best interests of the Company.
          4.4 Other Termination. RCPC shall be entitled to terminate the Term
and the Executive’s employment at any time and without prior notice pursuant to
this Section 4.4 for any reason other than those set forth in Section 4.2 or
4.3. In consideration of the Executive’s covenant in Section 5.2, in the event
RCPC so terminates the Term otherwise than pursuant to the provisions of
Section 4.2 or 4.3, RCPC agrees, and RCPC’s sole obligation arising from such
termination shall be, for RCPC either
               (i) to make payments in lieu of Base Salary in the amounts
prescribed by Section 3.1, to pay the Executive the portion, if any, of any
annual bonus contemplated by Section 3.2 and to continue the Executive’s
participation in the medical, dental and group life insurance plans of RCPC in
which the Executive was entitled to participate pursuant to Section 3.6 (in each
case less amounts required by law or the employee contribution provisions of the
applicable plans to be withheld) through the date on which the Term would have
ended pursuant to Section 2.1, if RCPC had given notice of non-renewal on the
date of termination (such period shall be referred to as the “Severance
Period”), provided that (1) such benefit continuation is subject to the terms of
such plans, (2) life insurance continuation is subject to a limit of two years,
(3) the Executive shall cease to be covered by medical and/or dental plans of
RCPC at such time as the Executive becomes covered by like plans of another
company, (4) any bonus payments required pursuant to this Section 4.4(i) shall
be payable as and when bonuses would otherwise be payable to executives under
the Bonus Plan as then in effect, (5) the Executive shall, as a condition to
receiving the benefits described herein, execute such release, confidentiality,
non-competition and other covenants as would be required in order for the
Executive to receive payments and benefits under the Executive Severance Plan
that is applicable to the Executive referred to in clause (ii) below (or
otherwise in such form as RCPC shall request), and (6) any cash compensation
paid or payable or any non-cash compensation paid or payable in lieu of cash
compensation earned by the Executive from other employment or consultancy during
such period shall reduce the payments provided for herein payable with respect
to such other employment or consultancy, or
               (ii) to make the payments and provide the benefits prescribed by,
and in accordance with the terms and conditions of, the Executive Severance Plan
that is applicable to the Executive, as such policy is in effect from time to
time.
          RCPC shall provide the greater of the payments and other benefits
described under clauses (i) and (ii) immediately above; provided, however, if
the provision of any benefits described above would trigger a tax under
Section 409A, the Company shall instead promptly pay to the Executive in a cash
lump sum payment an amount equal to the value (based on the then-current cost to
the Company) of such benefits. Any compensation earned by the Executive from
other employment or a consultancy shall reduce the payments required pursuant to
clauses (i) and (ii) above. If the Executive’s employment is terminated pursuant
to this Section 4.4, both the Executive and RCPC agree that neither party will
take any action such that this termination does not qualify as a separation from
service under Section 409A.

Page 5 of 15



--------------------------------------------------------------------------------



 



          4.5 Litigation Expenses. If RCPC and the Executive become involved in
any action, suit or proceeding relating to the alleged breach of this Agreement
by RCPC or the Executive, or any dispute as to whether a termination of the
Executive’s employment is with or without Cause, then if and to the extent that
a final, non-appealable, judgment in such action, suit or proceeding is rendered
in favor of the Executive, RCPC shall reimburse the Executive for all expenses
(including reasonable attorneys’ fees) incurred by the Executive in connection
with such action, suit or proceeding or the portion thereof adjudicated in favor
of the Executive.
     5. Protection of Confidential Information; Non-Competition.
          5.1 The Executive acknowledges that the Executive’s services will be
unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:
               5.1.1 except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether during or after the
Executive’s employment with RCPC, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company’s or
its affiliates’ financial affairs, business processes or methods, research,
development or marketing programs or plans, or trade secrets, or any information
regarding the personal matters of any directors, officers, employees or agents
of the Company or its affiliates or their respective family members, or any
information concerning the circumstances of the Executive’s employment and any
termination of the Executive’s employment with RCPC or any information regarding
discussions related to any of the foregoing. The foregoing prohibitions shall
include, without limitation, directly or indirectly publishing (or causing,
participating in, assisting or providing any statement, opinion or information
in connection with the publication of) any diary, memoir, letter, story,
photograph, interview, article, essay, account or description (whether
fictionalized or not) concerning any of the foregoing, publication being deemed
to include any presentation or reproduction of any written, verbal or visual
material in any communication medium, including any book, magazine, newspaper,
theatrical production or movie, or television or radio programming or commercial
or over the internet. In the event that the Executive is requested or required
to make disclosure of information subject to this Section 5.1.1 under any court
order, subpoena or other judicial process, the Executive will promptly notify
RCPC, take all reasonable steps requested by RCPC to defend against the
compulsory disclosure and permit RCPC, at its expense, to control with counsel
of its choice any proceeding relating to the compulsory disclosure. The
Executive acknowledges that all information the disclosure of which is
prohibited by this section is of a confidential and proprietary character and of
great value to the Company; and
               5.1.2 to deliver promptly to RCPC on termination of the
Executive’s employment with RCPC, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company’s business and all
property associated therewith, which the Executive may then possess or have
under the Executive’s control, including, without limitation, computer disks or
data (including data retained on any computer), and any home office equipment or
computers purchased or provided by Revlon or other materials.
          5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive
agrees (i) in all respects fully to comply with the terms of the Employee
Agreement as to Confidentiality and Non-Competition (the “Non-Competition
Agreement”), whether or not the Executive is a signatory thereof,

Page 6 of 15



--------------------------------------------------------------------------------



 



with the same effect as if the same were set forth herein in full, and (ii) in
the event that the Executive shall terminate the Executive’s employment, the
Executive shall comply with the restrictions set forth in paragraph 9(e) of the
Non-Competition Agreement through the date on which the Term would then
otherwise have expired had RCPC provided the notice of non-renewal prescribed by
Section 2.1, subject only to RCPC continuing to make payments equal to the
Executive’s Base Salary during such period, notwithstanding the limitation
otherwise applicable under paragraph 9(d) thereof or any other provision of the
Non-Competition Agreement.
          5.3 If the Executive commits a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, RCPC shall have the following rights and remedies:
               5.3.1 the right and remedy to immediately terminate all further
payments and benefits provided for in this Agreement, except as may otherwise be
required by law in the case of qualified benefit plans;
               5.3.2 the right and remedy to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages and disgorgement of profits will not
provide an adequate remedy to the Company, and, if the Executive attempts or
threatens to commit a breach of any of the provisions of Sections 5.1 or 5.2,
the right and remedy to be granted a preliminary and permanent injunction in any
court having equity jurisdiction against the Executive committing the attempted
or threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity); and
               5.3.3 the right and remedy to require the Executive to account
for and pay over to RCPC all compensation, profits, monies, accruals, increments
or other benefits (collectively “Benefits”) derived or received by the Executive
as the result of any transactions constituting a breach of any of the provisions
of Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for
and pay over such Benefits as directed by RCPC.
          5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
          5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision so as to be enforceable to the maximum extent permitted by
applicable law and, in its reduced form, said provision shall then be
enforceable.
          5.6 The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of
any state or country within the geographical scope of such covenants. In the
event that the courts of any one or more of such states or countries shall hold
such covenants wholly unenforceable by reason of the breadth of such covenants
or otherwise, it is the intention of the parties hereto that such determination
not bar or in any way affect RCPC’s right to the relief provided above in the
courts of any other states or countries within the geographical scope of such
covenants as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state or country being
for this purpose severable into diverse and independent covenants.

Page 7 of 15



--------------------------------------------------------------------------------



 



          5.7 Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5.
     6. Inventions and Patents.
          6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by the Executive during the Term shall belong to the
Company, provided that such Inventions grew out of the Executive’s work with the
Company or any of its subsidiaries or affiliates, are related in any manner to
the business (commercial or experimental) of the Company or any of its
subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials. The Executive shall
further: (a) promptly disclose such Inventions to RCPC; (b) assign to RCPC,
without additional compensation, all patent and other rights to such Inventions
for the United States and foreign countries; (c) sign all papers necessary to
carry out the foregoing; and (d) give testimony in support of the Executive’s
inventorship and RCPC’s claim thereto.
          6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment with RCPC, it is to be
presumed that the Invention was conceived or made during the Term.
          6.3 The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to RCPC in
writing prior to the date hereof.
     7. Intellectual Property.
     Notwithstanding and without limitation of Section 6, RCPC shall be the sole
owner of all the products and proceeds of the Executive’s services hereunder,
including, but not limited to, all materials, ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

Page 8 of 15



--------------------------------------------------------------------------------



 



     8. Revlon Code of Business Conduct.
     In consideration of RCPC’s execution of this Agreement, the Executive
agrees in all respects to fully comply with the terms of the Revlon Code of
Business Conduct, annexed at Schedule A, whether or not the Executive is a
signatory thereof, with the same effect as if the same were set forth herein in
full.
     9. Indemnification.
     Subject to the terms, conditions and limitations of its by-laws and
applicable Delaware law, RCPC will defend and indemnify the Executive against
all costs, charges and expenses incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission of the Executive as an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company.
     10. Notices.
     All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), provided that all
notices to RCPC shall be sent simultaneously by fax and email, as follows (or to
such other address as either party shall designate by notice in writing to the
other in accordance herewith):
     If to RCPC, to:
Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Robert K. Kretzman, Executive Vice President, Human Resources and
Chief
Legal Officer
Fax: 212-527-5693
Email: robert.kretzman@revlon.com
     If to the Executive, to the Executive’s principal residence as reflected in
the records of RCPC.
     11. General.
          11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York. Each party
to this Agreement hereby waives the right to a jury trial in any lawsuit arising
out of or relating to this Agreement or Executive’s employment by or termination
of employment with RCPC.
          11.2 The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
          11.3 This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including without limitation any offer

Page 9 of 15



--------------------------------------------------------------------------------



 



letter, term sheet or prior employment agreement relating to the Executive’s
former employment by Revlon U.K. or any other subsidiary of Revlon. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
          11.4 This Agreement shall be binding on the parties hereto and their
respective successors and assigns. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. RCPC may assign its rights, together with its
obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve RCPC
from its obligations hereunder to the extent the same are not timely discharged
by such assignee.
          11.5 This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          11.6 This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          11.7 All payments due or otherwise payable to the Executive hereunder
shall be paid in U.S. dollars, except where this Agreement specifically provides
otherwise.
          11.8 Any termination of the Term effected hereunder shall have the
effect of terminating this Agreement. The termination of this Agreement shall
not affect the operative provisions of this Agreement necessary to enforce the
parties’ rights hereunder, all of which shall survive any such termination in
accordance with their terms.
     12. Certain Terms. As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
corporation or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.
     13. Change of Control.
          13.1 Change of Control Payments and Benefits.
               (a) Extension of Term. In the event of any Change of Control, as
defined on Schedule B, the Term of this Agreement shall be automatically
extended for 24 months from the effective date (the “COC Effective Date”) of any
such Change of Control (the “Extended Term”).
               (b) Benefit Continuation; Bonus and Salary Payment. If, during
the Extended Term, the Executive terminates the Term of Executive’s employment
for “COC Good Reason” (as defined

Page 10 of 15



--------------------------------------------------------------------------------



 



below in subclause (b)(iii)) or if RCPC terminates the Term of the Executive’s
employment other than for “Cause” (as defined in Section 4.3) —
          (i) to the extent available under applicable law and the Company’s
benefit programs, the Company shall provide, for a period of two years from such
termination date, all fringe benefits then provided to the Executive, including,
without limitation, qualified and non-qualified defined benefit, defined
contribution, insurance, medical, dental, disability, automobile, financial
planning, tax preparation and other benefit plans and programs of the Company as
from time to time in effect (or their successors) in which the Executive
participated on the COC Effective Date. To the extent that such benefits are not
or cease being available under applicable law or the Company’s benefit programs,
or such benefits would trigger a tax under Section 409A, the Company shall
immediately pay to the Executive in a cash lump sum payment an amount equal to
the value (based on the then current cost to the Company) of such benefits (or
the remaining eligible portion thereof, as the case may be) and shall have no
further obligation to continue to provide the benefits under this Section;
          (ii) RCPC shall immediately pay to the Executive in a cash lump sum
payment two times the sum of (A) the greater of the Executive’s Base Salary in
effect on (1) the COC Effective Date or (2) such termination date plus (B) the
average amount of the gross bonus amounts earned by the Executive over the five
calendar years preceding such termination (or if employed by the Company for
less than five calendar years, the actual number of calendar years for which the
Executive was eligible to receive a bonus payment), provided, however, that RCPC
shall make such cash payment not later than two-and-one-half months after the
end of the year of the termination of the Term of the Executive’s employment.
          (iii) “COC Good Reason” means, for purposes of this subclause (b) only
(and not for any other purpose or reason under this Agreement): (A) a material
adverse change in the Executive’s job responsibilities; (B) any reduction in the
Executive’s Base Salary; (C) any reduction in the Executive’s annual bonus
opportunity; (D) any reduction in the Executive’s aggregate value of benefits;
or (E) the Executive’s being required by RCPC to relocate beyond a 50 mile
radius of the Executive’s then current residence.
          (iv) The Executive shall have no duty to mitigate by seeking other
employment or otherwise and no compensation earned by the Executive from other
employment, a consultancy or otherwise shall reduce any payments provided for
under this Section 13.
                    (c) Equity Compensation. In the event of any Change of
Control, all then unvested stock options and restricted shares held by the
Executive shall immediately vest and be fully exercisable and all restrictions
shall lapse.
                    (d) Governing Provision. In the event of any conflict
between this Section 13 and any other section or provision of the Agreement,
except as otherwise provided in Section 3.7, the section which provides the
Executive with the most favored treatment in the event of a Change of Control
shall govern and prevail.

Page 11 of 15



--------------------------------------------------------------------------------



 



          13.2 Section 280G.
               (a) If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of RCPC or any of its affiliates, which, if received by the
Executive in full, would constitute “parachute payments” as such term is defined
in and under Section 280G of the Code (collectively, “Change of Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change of Control Benefits equal to an amount
which is $1.00 less than three times the Executive’s “base amount,” as defined
in and determined under Section 280G of the Code, then such Change of Control
Benefits shall be reduced or eliminated to the extent necessary so that the
Change of Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change of Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to RCPC’s consent (which consent
shall not be unreasonably withheld): first, a reduction of cash payments not
attributable to equity awards which vest on an accelerated basis; second, the
cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments.” If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.
               (b) It is possible that after the determinations and selections
made pursuant to Section 13.2(a) above the Executive will receive Change of
Control Benefits that are, in the aggregate, either more or less than the
amounts contemplated by Section 13.2(a) above (hereafter referred to as an
“Excess Payment” or “Underpayment”, respectively). If there is an Excess
Payment, the Executive shall promptly repay RCPC an amount consistent with this
Section 13.2. If there is an Underpayment, RCPC shall pay the Executive an
amount consistent with this Section 13.2.
               (c) The determinations with respect to this Section 13.2 shall be
made by an independent auditor (the “Auditor”) compensated by RCPC. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            REVLON CONSUMER PRODUCTS CORPORATION
        By   /s/ Robert K. Kretzman           Robert K. Kretzman         
Executive Vice President, Human Resources
and Chief Legal Officer                  /s/ Chris Elshaw           Chris
Elshaw         

Page 12 of 15



--------------------------------------------------------------------------------



 



         

SCHEDULE A
REVLON CODE OF BUSINESS CONDUCT
(copy on file)

Page 13 of 15



--------------------------------------------------------------------------------



 



SCHEDULE B
CHANGE OF CONTROL
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;
(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or
(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of

Page 14 of 15



--------------------------------------------------------------------------------



 



transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefore.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

Page 15 of 15